Citation Nr: 1748455	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Observer



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an August 2016 video hearing in front of the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability in the left ear for VA compensation purposes.

2.  Resolving any doubt in the Veteran's favor, his right ear hearing loss disability is causally related to in-service acoustic trauma.

3.  Resolving any doubt in the Veteran's favor, his tinnitus is causally related to in-service acoustic trauma.



CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

2.  Service connection for right ear hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A.  § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist 

VA's duty to notify was satisfied by a letter dated May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), relevant VA medical records, private medical records, a VA medical examination and the Veteran's own contentions.  

Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if disabling hearing loss is not demonstrated at separation, a Veteran many establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Id. at 160.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Bilateral hearing loss and tinnitus 

The Veteran asserts service connection bilateral hearing loss disability and tinnitus as a result of service.  Specifically, the Veteran reports significant in-service noise exposure due to jet engine noise as a jet engine mechanic.  See 2016 Board hearing transcript.  


Initially, the Board notes that service connection for left ear hearing loss disability is not warranted as no current disability for VA purposes has been shown pursuant to 38 C.F.R. § 3.385 at any time during the appeal period.  See audiological test results from May 2012 (private), February 2013 (VA examination) and May 2016 (private).  Further, the Veteran is not competent to diagnose a hearing loss disability for VA purposes.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Absent a current, chronic disability, there can be no valid claim.  

Turning to the Veteran's claim of service connection for right ear hearing loss disability and tinnitus, for the reasons outlined below, the Board finds service connection is warranted.  

The Veteran has a current diagnosis of right ear hearing loss disability for VA purposes and tinnitus.  See private May 2016 audiological testing (auditory threshold above 40 decibels at 500 Hertz) and treatment records (tinnitus) dated September 13, 2016.  

The Board finds that in-service acoustic trauma is shown as the Veteran's reports of in-service noise exposure are consistent with the circumstances of his service.  The Veteran's DD-214 indicates a related civilian occupation for his military occupational specialty was "ADJ," i.e., a jet aircraft engine mechanic.  Thus, the remaining question is whether the conditions are etiologically related to his active service.

STRs fail to establish any hearing loss, hearing loss disability or tinnitus.  See VA examinations dated June 1969 (pre-entry) and November 1973 (exit).  

The Veteran has competently and credibly reported that he has experienced ongoing symptoms of tinnitus and hearing loss since service, regardless of any post-service occupational noise exposure.  See Layno v. Brown, 6 Vet. App. 465 (1994); private treatment records dated February 21, 2013, pg. 4 of 18 (occupational noise exposure) and September 13, 2016; and 2016 Board hearing transcript, pg. 5 of 14.  

The record contains two competent and conflicting etiological medical opinions.  A positive nexus opinion was provided by a private physician in a September 2016 letter and a January 2014 disability benefits questionnaire (tinnitus only).  A negative opinion was provided in the February 2013 VA examination report.

In light of the above lay and medical evidence, the Board finds that the Veteran's current right ear hearing loss disability and tinnitus cannot be disassociated from the in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and against the claim are at least in equipoise.  

In sum, service connection for left ear hearing loss disability must be denied as a matter of law in the absence of a current disability.  38 C.F.R. §§ 1110.  Resolving reasonable doubt in favor of the Veteran, service connection for right ear hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.  

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


